 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURTFEB 21 2020

SOUTHERN DISTRICT OF CALIFORNIA |-
CLERK, U.S DISTRICT COURT

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN ACRIMIRAL CASE ON
Vv. (For Offenses Committed On or After November 1, T987) ~
ANTONIA CRUZ-IRINEO (1)
Case Number: 3:19-CR-03701-JM
' Kenneth Robert McMullan
- , Defendant’s Attorney

USM Number 88610-298

Ol -

THE DEFENDANT:

pleaded guilty to count(s) One of the Information

 

CO was found guilty on count(s)

 

_ after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count

18:1544 - Misuse Of Passport (Felony) , ‘J
The defendant is sentenced as provided in pages 2 througti 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1 The defendant has been found not guilty on count(s) -

 

[] Couni(s} is dismissed on the motion of the United States.

 

&] Assessment: $100.00, waived.

CL] JVTAAssessment*: 5

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XI Nofine ~ ' (J Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

February 21. 2020

Date of Imposition of Sentence

_ HON. REY LER
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ANTONIA CRUZ-IRINEO (1) oO Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-03701-JM

- IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to Count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

MOO

The defendant is remanded to the custody of the United States Marshal.

a

The defendant must surrender to the United States Marshal for this district:
Cl at | A.M. on

 

 

Cas notified by the United States Marshal.
( _ The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL] on or before
Ll as notified by the United States Marshal.
LJ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - to
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-03701-JM

 
